Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is responsive to claims filed on April 20, 2020. Claims 1-28 have been canceled. Claims 29-50 are pending and presented for examination.

Claim Objections
Claim 29 is objected to because of the following informalities:  said claim appears to be missing a semi-colon “;” at the of claim limitation in line 5 of the claim.  Appropriate correction is required where applicable.
Claim 29 is also objected to because of the following informalities:  said claim appears to be missing an and after claim limitation in line 7 of the claim.  Appropriate correction is required where applicable.
Claim 30 is objected to because of the following informalities:  said claim appears to be missing a period at the end of claim in line 5 of the claim.  Appropriate correction is required where applicable.
Claim 47 is objected to because of the following informalities:  said claim appears to be missing a period at the end of claim in line 6 of the claim.  Appropriate correction is required where applicable.
Claim 49 is objected to because of the following informalities:  it is recommended to replace the period after claim limitation in line 11 of the claim with a semi-colon.  Appropriate correction is required where applicable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 29, 31, 49 and 50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carlos et al “Carlos”, US PGPub. No. 20170339216. 
As per claims 29 , 49 and 50, Carlos teaches a system, a method and a non-transitory computer readable medium (Fig. 1, Paragraph(s) [0128], [0134]), comprising: 
a meeting space located within a facility, the meeting space having an interior area defined within (Fig. 5, Paragraph(s) [0016], [0052]); 
an outer area with respect to the meeting space, defined within the facility that adjoins the meeting space  (Fig. 5, Paragraph(s) [0016], [0052]); 
a meeting interface, operable in relation to the meeting space according to user initialized meeting space usage criteria (Paragraph(s) [0053], [0078]); 
a controller including a controller memory device and a processor, operably coupled to the meeting interface, wherein the controller memory device embodies instructions stored thereon, which when executed by the processor  (Fig. 9, Paragraph(s) [0127-0130]), causes the controller to perform the steps of:
receiving usage criteria associated with the meeting space  (Paragraph(s) [0014], [0101]; a service provider can receive a wide variety of information associated with the state of a meeting, the state of meeting participants, and the like from different locations. The service provider 104 can apply a set of rules to the information to make a decision with respect to the current state of the meeting. Carlos further discloses in Paragraph [0065] conference rooms, sites, and devices may have their own associated security levels. Thus, a conference room with a high security level would not be an appropriate meeting location for individuals with only a low security clearance. In this instance, the system can ascertain that one or more individuals do not qualify to participate in a meeting held in a particular high security level conference room); 
receiving an indication of an operational status associated with the meeting space  (Paragraph(s) [0075]; tracking individual meeting participants based upon their identity and whether they are in the conference room, nearing the conference room, leaving the conference room, entering the conference room, moving about within the conference room, approaching a display in the conference room, and the like. Based on these state changes within the conference room, the system can make intelligent decisions with respect to exposing assets during the content sharing session); 
comparing the meeting space usage criteria to the operational status indication (Paragraph(s) [0053], [0078]; the devices can be used for detecting participants in the meeting room, detecting participants entering and leaving the meeting room, counting participants, identifying participants, authenticating meeting participants, and the like. The devices can also have other uses such as, more generally, detecting various states associated with a meeting or meeting room, such as time of day (e.g., certain times of day may be designated for confidential meetings). To this end, the devices can include, by way of example and not limitation, RFID readers, cell phone proximity devices, clocks, Bluetooth devices, image sensors, motion sensors, biometric sensors such as room retinal readers and fingerprint scanners, sonic sensors, microphones, asset event sensors that can sense or detect asset state (e.g., changing asset states, asset interaction by a meeting participant), room event sensors (e.g., door opened or closed, window shades opened or closed, switchable glass on or off, video input/output), and the like); and 
changing an operation of the meeting interface in response to the comparison (Paragraph(s) [0051], [0066], [0122];the security level of an asset can be modified based on who provides an annotation on the asset. For example, an individual may be designated as a high-security individual such that any annotations they make on a particular asset automatically change the asset's security level to a high level. Carlos further discloses in Paragraph [0079] when a person enters a meeting room, the system can identify that a new person has entered the room and can make an intelligent decision on whether to continue to display the particular asset. For example, if the system identifies that the person who just entered the meeting room is not cleared for a particular asset or, alternatively, is unable to ascertain whether the person is cleared, the system may obfuscate the asset until a resolution can be reached as to whether the person is cleared for the asset).
As per claim 31, Carlos teaches the system of Claim 29 or Claim 30, wherein the meeting interface comprises any of: 
one or more display devices, one or more microphone devices, one or more video teleconferencing devices, and one or more communication networks for controlling one or more remote meeting interfaces  (Paragraph(s) [0020], [0043]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30, 32,34, 36, 41-44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Carlos et al “Carlos”, US PGPub. No. 20170339216.
As per claim 30, Carlos teaches detecting participants entering and leaving the meeting room, counting participants, identifying participants, authenticating meeting participants, and the like. The devices can also have other uses such as, more generally, detecting various states associated with a meeting or meeting room, such as time of day (e.g., certain times of day may be designated for confidential meetings). To this end, the devices can include, by way of example and not limitation, RFID readers, cell phone proximity devices, clocks, Bluetooth devices, image sensors, motion sensors, biometric sensors such as room retinal readers and fingerprint scanners, sonic sensors, microphones, asset event sensors that can sense or detect asset state (e.g., changing asset states, asset interaction by a meeting participant), room event sensors (e.g., door opened or closed, window shades opened or closed, switchable glass on or off, video input/output), and the like. (Paragraph(s) [0051], [0053]).
Carlos does not expressly teach the system further comprising one or more glass windows configured to be in one or more respective positions between the outer area and the meeting space, wherein the one or more glass windows are also operable by the controller to be in a first state and a second state, however it would have been obvious to one of the ordinary skill in the art before the effective filing date of the applicants' invention to modify the teaching of Carlos to add controlling other conference room assets like door/windows in order to enhance the security, privacy, and confidentiality of the meeting and the assets exposed during the course of the meeting. 
As per claims 32 and 43, Carlos teaches detecting asset state (e.g., changing asset states, asset interaction by a meeting participant), room event sensors (e.g., door opened or closed, window shades opened or closed, switchable glass on or off, video input/output), and the like (Paragraph(s) [0053]).
Carlos does not expressly teach the system further comprising a door providing ingress and egress between the outer area and the meeting space, wherein the door includes one or more glass windows, operable by the controller to be in a first state and a second state, and wherein the door further includes a door sensor which is operably coupled to the controller , however it would have been obvious to one of the ordinary skill in the art before the effective filing date of the applicants' invention to modify the teaching of Carlos to add controlling other conference room assets like door/windows in order provide more efficient way of protecting sensitive assets. 
As per claim 34, Carlos teaches the system of Claim 31, wherein the meeting space is configured to house one or more occupants, and the controller memory device embodies instructions which when executed by the processor causes the controller to perform the steps of: 
receiving one or more verifications of a security clearance from the one or more occupants (Paragraph(s) [0078], [0081], [0083]); 
determining the indication of operational status based on the number of security clearance verified occupants in relation to the number of housed occupants (Paragraph(s) [0083-0084]); and 
changing an operation of the meeting interface by disabling one or more devices of the meeting interface based on a comparison between the determined indication of operational status and the meeting space usage criteria  (Paragraph(s) [0014], [0084]).
As per claim 36, Carlos teaches the system of Claim 32, wherein the meeting space is configured to house one or more occupants, and the controller memory device embodies instructions which when executed by the processor causes the controller to perform the steps of: 
receiving one or more verifications of a security clearance from the one or more occupants (Paragraph(s) [0078], [0081], [0083]); 
determining the indication of operational status based on the number of security clearance verified occupants in relation to the number of housed occupants (Paragraph(s) [0083-0084]); 
changing an operation of the meeting interface by operating the one or more glass windows to transition between the first state and the second state, while also disabling one or more devices of the meeting interface, each operation change being based on a comparison between the determined indication of operational status and the meeting space usage criteria (Paragraph(s) [0014], [0053], [0084]).
As per claim 41, Carlos teaches the system of Claim 32, wherein the controller memory device embodies further instructions, which when executed by the processor, causes the controller to perform the step of determining the indication of operational status based on information transmitted by the door sensor (Paragraph(s) [0053], [0072]).
As per claim 42, Carlos teaches the system of Claim 41, wherein the controller memory device embodies further instructions, which when executed by the processor, causes the controller to perform the step of changing an operation of the meeting interface by disabling one or more devices of the meeting interface, based on a comparison between the determined indication of operational status and the meeting space usage criteria (Paragraph(s) [0051], [0058], [0076]).
As per claim 44, Carlos teaches the system of Claim 43, wherein the controller memory device embodies further instructions, which when executed by the processor, causes the controller to perform the step of determining the indication of operational status based on information transmitted by the door sensor (Paragraph(s) [0055-0056])
As per claim 46, Carlos teaches the system of Claim 30, wherein the controller memory device embodies further instructions, which when executed by the processor, causes the controller to perform the step of determining the indication of operational status based on information associated with the outer area (Paragraph(s) [0075]).

Allowable Subject Matter
Claims 33, 35, 45, 47 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Additionally, claims 37-40 are objected to as being dependent upon an objected to claim 35, but would be allowable once the features of their base claim have been incorporated into independent claim 29. An explanation of the distinct features cited on said claims will be provided once the instant application is due for issue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892 (Notice of Reference Cited) for a list of relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A WASEL whose telephone number is (571) 272-2669.  The examiner can normally be reached Mon-Fri (8:00 am – 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454